UNITED STATES COURT OF APPEALS
                       FOR THE EIGHTH CIRCUIT
                             ___________

                                    No. 98-3730
                                    ___________

DeAudra Bell,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Missouri
Conopco, Inc.,                           *
                                         *
             Appellee.                   *
                                    ___________

                             Submitted: April 22, 1999
                                 Filed: August 16, 1999
                                  ___________

Before RICHARD S. ARNOLD AND WOLLMAN,1 Circuit Judges, and WOLLE,2
      District Judge.
                          ___________

WOLLE, District Judge.

       In this employment discrimination lawsuit, the employer contends an earlier
arbitration decision in its favor entitles it to summary judgment against its employee.
The district court granted summary judgment for the employer, finding the arbitration
decision highly persuasive. We reverse and remand, concluding that evidence in the

   1
   The Honorable Roger L. Wollman became Chief Judge of this Court on April 24,
1999.
   2
    The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa, sitting by designation.
summary judgment record, believed by a jury, might properly lead to a decision
different than the arbitration award that favored the employer.

                                              I.
       Conopco, Inc., d/b/a Thomas J. Lipton Company (Lipton), discharged its
employee DeAudra Bell by following the grievance procedure set forth in a collective
bargaining agreement between Lipton and Local 838 of the International Brotherhood
of Teamsters (Union). The Union grieved the discharge on behalf of Bell, but an
arbitrator decided that Lipton had not violated the collective bargaining agreement.
One issue before the arbitrator was whether Lipton had violated the non-discrimination
clause in the collective bargaining agreement that stated: “ There shall be no
discrimination . . . with respect to promotion, discharge, or in any other respect because
of color [or] race . . . .”3 After the Union’s federal lawsuit failed to overturn the
arbitrator’s decision, Bell filed her charge of discrimination with the Equal Employment
Opportunity Commission and Missouri Commission on Human Rights, alleging race
and retaliation discrimination. Receiving no relief in administrative proceedings, Bell
commenced this lawsuit alleging violations of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq., and the Missouri Human Rights Act (MHRA), R.S. Mo.
§ 213.010, et seq.

       With discovery completed, Lipton filed its motion for summary judgment
emphasizing the arbitrator’s decision that Lipton had not violated the nondiscrimination
clause in discharging Bell. Ruling on the motion, the district court first decided that the
arbitral decision did not foreclose Bell from filing her discrimination lawsuit. But the
district court then stated it found the arbitrator ‘s decision “highly persuasive” because
evidence supporting Bell’s claim had been “actually presented through live testimony
at the arbitration hearing,” and the court concluded: “Considering the arbitrator’s


3We grant Bell’s unresisted motion to supplement the record with a copy of the
collective bargaining agreement.

                                           -2-
conclusion that plaintiff had not proven any unlawful discrimination and the weak
evidence supporting plaintiff’s case, the court deems summary judgment appropriate
under these facts.”

                                             II.
       Lipton first contends the district court need not have reached the merits of this
case because the voluntary submission of the discrimination issue to an arbitrator
precludes relitigation of that issue in this lawsuit. The district court found otherwise,
relying on Alexander v. Gardner-Denver Co., 415 U.S. 36, 47 (1974) (prior arbitral
decision regarding a question of discrimination does not foreclose an individual's right
to sue under Title VII). We agree the arbitration decision did not bar Bell’s Title VII
and Missouri Human Rights Act discrimination claims.

       Lipton relies primarily on Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20
(1991). Gilmer, however, involved enforceability of arbitration agreements in
collective bargaining agreements, not the question here concerning whether an
arbitration decision concerning non-discrimination clauses in collective bargaining
agreements bars subsequent statutory discrimination lawsuits. Id. at 35. The district
court correctly followed Gardner-Denver’s holding that Title VII claims are not barred
by arbitration decisions. See Varner v. National Super Markets, Inc., 94 F.3d 1209,
1213 (8th Cir. 1996) (finding absolute right to adjudicate suits under Title VII despite
binding arbitration under a collective bargaining agreement).

                                          III.
       Lipton next contends we should affirm because Bell generated no genuine issue
of fact to prove its reasons for discharging Bell were pretextual and the firing was
racially motivated. Bell’s federal and state racial discrimination claims both implicate
the burden-shifting framework of McDonnell-Douglas Corp. v. Green, 411 U.S. 792
(1973); see Rose-Maston v. NME Hosps., Inc., 133 F.3d 1104, 1107 (8th Cir. 1998);
McLaughlin v. Esselte Pendaflex Corp., 50 F.3d 507, 510 (8th Cir. 1995).

                                          -3-
       Summary judgment is warranted when there remain no genuine issues of material
fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).
We review de novo the summary judgment record in the light most favorable to Bell
to determine whether or not a reasonable person could make inferences supporting
plaintiff's claims. See Benson v. Northwest Airlines, Inc., 62 F.3d 1108, 1111 (8th Cir.
1995). But neither the district court’s function nor ours is to weigh evidence in the
summary judgment record to determine the truth of any factual issue; we merely
determine whether there is evidence creating a genuine issue for trial. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249-51 (1986). Because employment
discrimination cases frequently turn on inferences rather than direct evidence, the court
must be particularly deferential to the party opposing summary judgment. Snow v.
Ridgeview Med. Ctr., 128 F.3d 1201, 1205 (8th Cir. 1997).

       The district court assumed without deciding that Bell had presented a prima facie
case of racial discrimination and that Lipton articulated a legitimate, non-discriminatory
reason for discharge. The district court concluded that plaintiff’s evidence of unlawful
discriminatory intent was insufficient to prove either pretext or discriminatory
motivation for firing Bell. The district court explicitly gave “great weight” to the
arbitrator’s conclusion that the progressive discipline underlying Bell’s termination was
warranted in the sense that the incidents occurred and were both appropriately and
properly disciplined. The court noted Bell might still have overcome the arbitrator’s
decision by proving the reasons for discipline had been pretextual, but the court found
Bell was relying on bare allegations that discipline was unwarranted. The district court
concluded, however, that summary judgment was appropriate because the arbitrator’s
decision was highly persuasive, the arbitrator had concluded Bell had not proved
unlawful discrimination, and plaintiff’s evidence was weak.

      We reverse and remand for further proceedings because Bell’s evidence, even
if weak, must be viewed in a light most favorable to her. Gardner-Denver holds that
an “arbitral decision may be admitted as evidence and accorded such weight as the

                                           -4-
court deems appropriate.” 415 U.S. at 60. The decision may be received at trial; a jury
may give it great weight. But in summary judgment proceedings, neither the district
court nor we may place the parties’ competing evidence in a balance scale when
deciding whether to grant summary judgment.

       Viewing Bell’s evidence in the appropriate deferential manner, we find genuine
issues of fact on each of the elements of her racial discrimination and retaliation claims
under state and federal law. Reasonable jurors may believe only Bell’s evidence. The
jury may find the arbitrator’s decision entitled to no weight. The jury may infer that
Bell’s former supervisor Klotz had a discriminatory motive for discharging her, that he
did not comply with the progressive discipline delineated in the collective bargaining
agreement (even though the arbitrator found the contrary), that he subjected Bell to
disparate treatment, causing her to complain to her supervisor, and that Klotz was
involved in disciplinary decisions concerning Bell even after he ceased to be her
supervisor.

                                        IV.
      In summary, we conclude that the arbitration decision did not bar Bell's statutory
claims and should not have been weighed against Bell’s evidence in deciding Lipton’s
motion for summary judgment.

       The judgment of the district court is reversed, and the case is remanded for
further proceedings not inconsistent with this opinion.

      A true copy.

              Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -5-